Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4,7,16-17,20-22,27,29,35-36,39 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brady et al. US 2018/0357440 (hereinafter Brady).
Regarding claim 1, Brady discloses a method to provide security based content control based on a security verified viewer (see paragraph 0003, a user is authenticated at a host system, the permissions of the user are determined and a computing space is presented to the user based on their preferences or permissions)

    PNG
    media_image1.png
    132
    418
    media_image1.png
    Greyscale

, the method comprising: detecting a first person within a field of view of a display device (see paragraph 0052, and 202 of figure 2, detect a user, see also paragraph 0082, a field of view can be defined for the display device) 

    PNG
    media_image2.png
    970
    404
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    205
    424
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    329
    416
    media_image4.png
    Greyscale


; authenticating a credential of the first person by an image based recognition of the first person (see paragraph 0053, step 204 the user is authenticated, note that paragraph 0043 discloses that the user may be authenticated based on information used during the detecting of act 202 which included image recognition, further see paragraph 0043 which discloses validating the credentials may be done using facial recognition)

    PNG
    media_image5.png
    147
    415
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    96
    417
    media_image6.png
    Greyscale

; selecting a first content based on the authenticated credential of the first person (see paragraph 0054, the user profile with preferred settings and desktop organization is chosen based on the authenticated user, step 206)

    PNG
    media_image7.png
    288
    419
    media_image7.png
    Greyscale

; providing  the first content to display on the display device (see above paragraph 0054 and additionally paragraph 0072 the data that each of the users has permission to view is displayed at the display device of the host system)

    PNG
    media_image8.png
    278
    417
    media_image8.png
    Greyscale


; detecting a second person within the field of view of the display device while the first person is still within the field of view of the display device (see paragraph 0082 copied already above, in act 702 a change in the users is detected such as detecting when a new user has entered a space); authenticating a credential of the second person by an image based recognition of the second person (see paragraph 0082 already copied above, the new user can be recognized by image recognition); selecting a second content based on whether the authenticated credential of the first person has a higher permission or authority level or a lower permission or authority level compared to the authenticated credential of the second person (see paragraph 0072 and 0082, the permission levels of each user is checked and the display is changed to protect any sensitive information that all of the users don’t have permission to see); and providing the second content to display on the display device (see paragraphs 0072 and 0082).

Regarding claim 4, Brady discloses monitoring eye movements of the users (see paragraph 0048).

    PNG
    media_image9.png
    347
    407
    media_image9.png
    Greyscale

Regarding claim 7, Brady discloses wherein the second person has a higher permission or authority level compared to the first person, and providing the second content to display comprises one or more of: providing additional image data, video data, audio data, textual data, graphic data, or another control element; or providing a subset of the one or more of image data, video data, audio data, textual data, graphic data, or the control element (see paragraph 0049)

    PNG
    media_image10.png
    239
    403
    media_image10.png
    Greyscale

Regarding claim 16 Brady discloses generating a record of the interactions of a user with a learning device to learn the preferences of the individual users (see paragraph 0016).

    PNG
    media_image11.png
    252
    397
    media_image11.png
    Greyscale


Claim 17 is similarly analyzed to claim 1. 
Claim 20 is similarly analyzed to claim 4. 

Regarding claim 22, Brady discloses providing the first content as image data or textual data (see paragraph 0054 copied above) and providing a subset of the data displayed to a new user if they don’t have the permission to view sensitive information (see paragraph 0049).
Regarding claims 27 and 29, as addressed above Brady does not limit the number of users thus a new user (read as a third user) can enter when a group of previously authorized users is viewing something and based on the permission level this will cause the display to only present the allowed subject matter (see paragraph 0049).
Claim 35 is similarly analyzed to claim 1. 
Claim 36 is similarly analyzed to claim 2. 
Claim 39 is similarly analyzed to claim 21.
Claim 41 is similarly analyzed to claim 22. 



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


33 is rejected under 35 U.S.C. 103 as being unpatentable over Brady.
Regarding claim 33, Brady as discussed above discloses the limitations of claim 17. 
Brady does not explicitly state that the display device is coupled to a workstation in one of a surveillance control center, a mobile command and control system, or field control center. However it is well known to carry out surveillance on users of a system for protection purposes and the Examiner declares official notice as to such. The motivation would be to have a center keeping record of who is accessing sensitive information. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Chakravarthula et al. US 2013/0057573 (hereinafter “Chakravarthula”, cited in the IDS).
Regarding claim 3, as discussed above Brady discloses all of the limitations of claim 1. Brady further discloses detecting the second person within a predefined perimeter of the display device by an optical detection (see paragraph 0082 above).
Brady does not explicitly disclose that the person is detected over a predefined time period. 
Charavarthula discloses a similar device for an electronic display that recognizes a user’s face in front of an electronic display to adjust user preferences of the display (see paragraph 0054)

    PNG
    media_image12.png
    237
    419
    media_image12.png
    Greyscale

	Further in paragraph 0033 Charavarthula discloses monitoring for a predetermined amount of time the users face and initiating a power savings routine if the users face is not positioned before the display during the predetermined time 

    PNG
    media_image13.png
    171
    416
    media_image13.png
    Greyscale


Brady and Charavarthula are analogous art because they are from the same field of endeavor or a display device that recognizes an individual. 
. 


Claims 10, 26, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Dawoud Shenouda Dawoud et al. US 2016/0080510 (hereinafter “Dawoud Shenouda Dawoud”, cited in the IDS).
Regarding claim 10, as discussed Brady discloses the limitations of claim 1. 
Brady does not explicitly disclose providing a prompt to display on the display device presenting an option to select the second content by the person with the highest authority level. 
Dawoud Shenouda Dawoud discloses similar to Brady a display content control which controls what can be displayed to users based on recognizing them. Specifically in paragraph 0039 Dawoud Shenouda Dawoud discloses that the if a new user is recognized and they don’t have permission to watch the content then data may be displayed to the parent which allows them the option of continuing to view the content or pausing the content. 

    PNG
    media_image14.png
    347
    415
    media_image14.png
    Greyscale

Brady and Dawoud Shenouda Dawoud are analogous art because they are from the same field of endeavor of display content control based on recognizing users. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Brady and Dawoud Shenouda Dawoud in order to display a prompt when someone that is not authorized to view the content is detected and allowing the person with more authority to override this. The motivation would be to place more control with the user of higher authority to allow data sharing if the user acknowledges their authorization to share. 

Claim 44 is similarly analyzed to claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/           Primary Examiner, Art Unit 2669